Citation Nr: 1104176	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for lumbar spine degenerative disc disease and chronic 
muscular strain with buttock muscle strain.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to service-connected lumbar 
spine disability.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected lumbar 
spine disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected lumbar 
spine disability.

5.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected lumbar spine 
disability or to right knee disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother (D. P.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to October 
1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and from October 2007 and July 2008 rating decisions by 
the RO in Portland, Oregon.  The claims file was ultimately 
transferred to the RO in St. Petersburg, Florida.

In November 2010, the Veteran and his brother testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims file.

The Board notes that the RO issued a statement of the case in 
April 2009 with regard to the Veteran's claim for service 
connection for a sleep disorder.  However, the Veteran 
specifically excluded that issue when he filed a VA Form 9 in May 
2009 in order to perfect the current appeal.  As such, that issue 
is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 20 percent for lumbar 
spine degenerative disc disease and chronic muscular strain with 
buttock muscle strain, and the issues of entitlement to service 
connection for a bilateral leg disability, a bilateral hip 
disability, and a right knee disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

There is no objective evidence establishing that the Veteran has 
had a left knee disability at any time.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2005 letter issued prior to the April 
2006 decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
his claim for service connection for a left knee disability, as 
well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
A March 2006 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  In addition, the 
March 2006 letter asked the Veteran to provide additional 
information and evidence regarding his claim.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include copies of the Veteran's 
service treatment records, private treatment records, VA 
treatment records and examination reports, lay evidence, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service connection 
for a left knee disability, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by providing 
evidence and argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran submitted his own copies of his 
service treatment records, as the originals were shown to be 
unavailable.  These service treatment records are entirely 
negative for any complaints, findings, or treatment of a left 
knee disability.

The Veteran underwent VA orthopedic examinations with the same 
examiner in August 2007, March 2008, and October 2008, but no 
left knee symptoms were reported or assessed on any of these 
occasions.  In a November 2008 addendum to the October 2008 
examination report, the examiner noted that the Veteran had never 
had knee X-rays taken, nor did the Veteran wish to have any knee 
X-rays taken at the October 2008 examination.  Nevertheless, the 
examiner concluded that he did not need X-rays to make a 
diagnosis.  The examiner noted that the Veteran had never had any 
left knee complaints during any of the examinations.  The 
examiner further noted that the slight decrease in flexion noted 
for the Veteran's left knee at the October 2008 examination was 
because of muscular discomfort at the thigh area and was not 
caused by the left knee itself.  Based upon his report of the 
October 2008 examination, the examiner concluded that the 
diagnosis for the Veteran's left knee would be a normal left 
knee.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of 
proof of present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In the current case, the evidence of record reflects that the 
Veteran has not been diagnosed with a left knee disability at any 
time.  Despite the Veteran's recent complaints of left knee pain, 
the objective medical findings of record are entirely normal with 
regard to his left knee.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and 
vacated and remanded in part, Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Furthermore, it is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis of orthopedic 
symptomatology.  See Espiritu, 2 Vet. App. at 494-5; see also 
Jandreau, 492 F.3d at 1376-77 (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Accordingly, in the absence of objective evidence of a current 
disability, service connection for a left knee disability is not 
warranted on any basis and must be denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a left knee disability, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected lumbar spine disability 
or to right knee disability, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to an initial disability rating in excess of 20 
percent for lumbar spine degenerative disc disease and chronic 
muscular strain with buttock muscle strain, as well as prior to 
adjudicating his claims of entitlement to service connection (to 
include on a secondary basis) for a bilateral leg disability, a 
bilateral hip disability, and a right knee disability.

With regard to the Veteran's service-connected lumbar spine 
disability, the Board notes that the Veteran's most recent VA 
orthopedic examination took place in October 2008, more than two 
years ago.  Thereafter, at his November 2010 hearing, the Veteran 
contended that this condition has worsened since his last 
examination.  In addition, the Veteran asserted that the October 
2008 examiner failed to use a goniometer to measure the range of 
motion of his spine and also failed to have him perform three 
repetitions of each movement during range of motion testing.  As 
the current severity and extent of the Veteran's service-
connected lumbar spine disability is unclear, the Board finds 
that a new VA examination is necessary in order to fully and 
fairly evaluate his increased rating claim for that disability.

With regard to a bilateral leg disability and a bilateral hip 
disability, the Veteran's representative expressed at the 
November 2010 hearing that these issues should be condensed into 
a claim for radiculopathy of the bilateral lower extremities 
secondary to the Veteran's service-connected lumbar spine 
disability.  The post-service evidence of record reflects the 
Veteran's ongoing complaints of pain in his bilateral legs and 
bilateral hips, and at his October 2008 VA examination, he was 
diagnosed for both lower legs, both hips, and both thighs with 
chronic muscular strain plus referred pain from the back.  
Indeed, at the November 2010 hearing, the Veteran's 
representative acknowledged that the Veteran did not have any 
actual specific leg disability or hip disability, but rather he 
had radiating pain from his back into those areas.

The General Rating Formula for Diseases and Injuries of the Spine 
provides that any associated objective neurologic abnormalities 
should be evaluated separately, under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note 1 
(2010).  At the Veteran's previous VA examinations, all 
neurological testing with regard to his lower extremities 
reflected normal findings.  On remand, the examiner who conducts 
the new VA examination ordered in conjunction with the Veteran's 
increased rating claim should be asked to determine whether the 
Veteran's hip and leg complaints are the result of radiculopathy.

With regard to a right knee disability, the Veteran contends that 
he injured his right knee in service, but he has acknowledged 
that he could not find any record of treatment for such injury in 
his service treatment records.  Indeed, the available copies of 
his service treatment records are entirely negative for any 
complaints, findings, or treatment of a right knee disability.  
The post-service evidence of record reflects the Veteran's 
ongoing complaints of pain in his right knee, and at his October 
2008 VA examination, he was diagnosed with chronic synovitis of 
the right knee.  The examiner noted that the Veteran's right knee 
disability was totally separate from his back disability, and 
opined that it was less likely than not that the right knee 
problem was caused by the back or by military service.

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that the October 2008 examiner did not provide an 
opinion with regard to whether the Veteran's right knee 
disability is aggravated by his service-connected lumbar spine 
disability.  Therefore, on remand, the examiner who conducts the 
new VA examination ordered in conjunction with the Veteran's 
increased rating claim should be asked to render such an opinion.

As an additional matter, the record reflects that the Veteran 
received treatment at least from January 1999 through May 2000 at 
Edge Family Chiropractic in Pensacola, Florida.  On remand, all 
available treatment records for the Veteran from this facility 
should be obtained.  All relevant ongoing medical records should 
also be obtained, to include any VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for his claim for service connection for a bilateral hip 
disability.  In addition, while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to establishing service connection on a direct basis, 
he was not provided with notice of what type of information and 
evidence is needed to substantiate his claims for service 
connection for a bilateral leg disability and a right knee 
disability on a secondary basis.  Thus, on remand, the RO/AMC 
should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective VCAA notice should also advise 
the Veteran about what is needed to 
substantiate his claims for service 
connection on a secondary basis.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his service-connected lumbar spine 
disability since October 2004 and for his 
claimed bilateral leg, bilateral hip, and 
right knee disabilities at any time.  After 
securing any necessary releases, the RO/AMC 
should request any records identified which 
are not duplicates of those contained in 
the claims file, to include all available 
treatment records from Edge Family 
Chiropractic in Pensacola, Florida.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since April 2009 
from the VA Rehabilitation Center in White 
City, Oregon.

3.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected lumbar 
spine degenerative disc disease and chronic 
muscular strain with buttock muscle strain.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  A complete rationale 
should be provided for all opinions 
expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected lumbar spine disability, 
to include orthopedic and neurological 
symptoms.  All indicated tests should be 
performed and all findings should be 
reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion pain 
begins) and motor and sensory evaluation.  
In particular, the examiner should 
determine whether the Veteran's bilateral 
leg and hip complaints are the result of 
lumbar radiculopathy.

The examiner should also describe any 
functional loss pertaining to the service-
connected lumbar spine disability due to 
pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and duration 
of incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by a 
physician and treatment by a physician).

In addition, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's right knee 
disability is aggravated (permanent 
worsening of the underlying disability 
beyond natural progress) by his service-
connected lumbar spine disability.  If 
aggravation is determined, then the 
examiner should quantify the degree of such 
aggravation, if possible.  The examiner 
should provide a rationale for the opinion 
expressed.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


